Title: To Thomas Jefferson from John Gorman, 22 September 1824
From: Gorman, John
To: Jefferson, Thomas

SirSeptr 22nd 1824I have Engaged a Small Job of Work and I am so much huried that I cannot spare time to go to Blenham If you will Be so Cind to let me have the Slate Stone that I left In your Carrage house you Will Oblidge me and I will return the same Number of feet in the Spring or Perhaps in the Winter I have Split out your Caps and Bases But My force in the quary is not able to get them out any time that you could spare me two hands for a few Days I could rough them So as to Be ready for hawling By so doing you willoblidge your Humble ServantJno. Gorman